Citation Nr: 0821680	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for obsessive compulsive disorder (OCD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDING OF FACT

The veteran's OCD is manifested by occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, and mood but is not manifested by total 
occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an evaluation of 70 percent, but not greater, for service-
connected OCD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9404 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Where there is no clearly expressed intent to limit the 
appeal to entitlement to a specified disability rating, then 
the Board is required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  In this case, a Privacy Release Consent 
Form signed by the veteran indicates that the type of 
benefits that he was seeking was a VA disability increase to 
70 percent.  Thus, the Board finds that the 70 percent 
disability rating granted in this decision for the veteran's 
service-connected OCD satisfies the current appeal.  Thus, 
the Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  In addition, 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Based on the analysis of the evidence as outlined below, the 
Board finds that by resolving all doubt in the veteran's 
favor, the evidence supports a rating of 70 percent.

The veteran's service-connected OCD is evaluated under 
Diagnostic Code 9404.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2006).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.   Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The findings of record indicate that the veteran's OCD match 
rating criteria for a 30 percent rating (depressed mood, 
anxiety, chronic sleep impairment), rating criteria for a 50 
percent rating (disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships) and rating criteria for a 70 percent 
rating (suicidal ideation, obsessional rituals that interfere 
with routine activities, impaired impulse control, and 
difficulty in adapting to stressful circumstances).  

VA outpatient treatment records from May 2000 to November 
2004 indicate that the veteran has consistently experienced 
depression, anxiety, obsessional rituals, and has at 
different times, experienced suicidal ideation and impaired 
impulse control.  Global Assessment Functioning (GAF) scores 
assigned during VA outpatient treatment and examinations from 
May 2000 to November 2004 range from 33 to 50.  

A November 2001 Outpatient Mental Health Summary noted that 
the veteran's primary complaints are obsessive compulsive 
behavior including perfectionism, repetition, counting, 
obsessive thoughts, and an inability to control these 
behaviors despite intellectual realization that they are 
unnecessary.  The veteran acknowledged that he had obsessive 
fear of losing control, failure to do something, hurting 
someone and had occasional suicidal ideation when extremely 
depressed or anxious.  The veteran acknowledged compulsive 
behavior such as repetition, checking, counting, hoarding, 
ordering and organization.  He also acknowledged that he had 
perfectionist standards of performance that interfered with 
work and social productivity, ritualized counting behavior, 
and a sense of personal distress over these behaviors with 
depressed mood, worry, anxiety and tension.  Cognitive 
symptoms such as his mind going blank, difficulty speaking, 
loss of concentration, derealization, and depersonalization 
were also acknowledged.  

The veteran was afforded a VA examination in December 2001.  
After mental status examination, the VA examiner diagnosed 
OCD and assigned a GAF of 50.  The examiner noted that the 
veteran was obsessed with the difficulties that he 
experienced while he was in the service and post-service and 
was compelled to try and present to the examiner all of the 
documentation that he had accumulated regarding events in 
service and post service.  The examiner noted that although 
the veteran was employed, his ability to perform acceptably 
had diminished over the prior couple of years.  The examiner 
stated that the impression he gained from the information 
that the veteran provided and that were contained on a 
printout provided by the veteran indicating a demotion from 
the GS-6 level to a GS-4 level was that the demotion was 
reflective of the veteran's difficulty performing without 
stress to himself and his superiors.  The examiner noted that 
at that time, the veteran was essentially working alone and 
opined that the veteran would most likely function better 
working alone than in concert with other people dependent 
upon their coworkers being able to complete their work 
assignments in a reasonable period of time and noted that 
this was something the veteran was unable to do.  The 
examiner also noted that there had been a decrease in the 
veteran's performance ability both on the job and at home in 
the previous few years.  

The veteran was afforded a VA examination in April 2004.  The 
examiner noted that the veteran's medication regime of Zoloft 
had been supplemented with regular doses of BuSpar and p.r.n. 
Ativan and that the veteran attended individual therapy 
sessions every two weeks.  The examiner noted that the 
veteran resided with his wife and their 16-year old daughter 
and had been recently having a contentious relationship with 
the veteran being easily angered resulting in shouting 
matches.  The examiner noted that the veteran was employed at 
a GS-5 level but that he had been written up for 
insubordination and inappropriate behavior following a 
shouting and name-calling bout directed at his supervisor.  
The examiner also noted a decrease in the veteran's personal 
hygiene regime, taking only one shower per week.  The 
veteran's wife expressed concerns about the veteran's anger 
and flare-ups of temper and noted that the veteran was of no 
use around the home for sharing household chores.  

The examiner diagnosed OCD and assigned a GAF of 38.  The 
examiner noted that the addition of two anxiolytic 
medications to the veteran's regimen certainly validated 
increased anxiety.  The examiner also noted that the recent 
job counseling following upon inappropriate behavior, the 
veteran's declining attention to personal hygiene and his 
deteriorating relationship with his daughter lead to a 
significant reduction in the current GAF score.

As noted above, GAF scores assigned during VA outpatient 
treatment from May 2000 to November 2004 range from 33 to 50.  
A GAF score of 50 was assigned at the December 2001 VA 
examination and a GAF score of 38 was assigned at the April 
2004 VA examination.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  A GAF score of 31-40 contemplates some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., avoids friends, neglects 
family, and is unable to work).  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupation, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
See DSM-IV at 44-47. 

While the record indicates periodic fluctuation of OCD 
symptoms and GAF scores, in whole, the veteran has relatively 
continually displayed symptoms indicative of deficiencies in 
occupational and social impairment in most areas specified by 
the rating schedule.

Therefore, the Board finds that the veteran's symptoms exceed 
the criteria for the 50 percent rating and more nearly 
approximate the criteria for the 70 percent rating.  However, 
they do not approach the severity contemplated for the 100 
percent rating.  As set forth above, the criteria for a 100 
percent rating are met when the veteran experiences total 
occupational and social impairment, which is clearly not 
demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.  The Board also notes that 
although the veteran has difficulties working, he has been 
able to maintain employment and although he has difficulties 
in personal life, the veteran has been able to maintain a 
marriage and a relationship with his daughter.  

Upon consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's OCD is manifested by 
occupational and social impairment with deficiencies in most 
areas; but is not manifested by total occupational and social 
impairment.  Accordingly, the record supports a grant of a 70 
percent rating for OCD, but no higher. 

The Board notes that there is no evidence of record that the 
veteran's OCD causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
OCD.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

Entitlement to a disability evaluation 70 percent, but not 
greater, for OCD is granted subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


